          Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 1 of 10



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

UNITED STATES                                  *

v.                                             *       Case No. RDB-03-280

CRAIG DUSHAW HINES                             *

*         *      *      *       *      *       *       *      *      *       *       *

                       DEFENDANT’S SENTENCING MEMORANDUM

          Mr. Hines submits this Sentencing Memorandum in anticipation of his upcoming

resentencing hearing on July 1, 2021. He urges the Court to reduce his sentence to time-served,

which fits with the directives of 18 U.S.C. § 3553(a) that a sentence be sufficient, but not greater

than necessary, to comply with the goals of sentencing.

     I.       Procedural History

          As this Court is aware, this matter was set for resentencing following Mr. Hines’s motion

to vacate his conviction under 18 U.S.C. § 924(c) in light of the Supreme Court’s decisions in

Johnson v. United States, 135 S. Ct. 2251 (2015), United States v. Davis, 139 S. Ct. 2319 (2019),

and the Fourth Circuit’s decision in United States v. Taylor, 979 F.3d 203 (4th Cir. 2020). See

ECF Nos. 120, 121, 128, 129. On June 4, 2021, this Court granted Mr. Hines’s motion, vacated

his § 924(c) conviction on Count Six and ordered a resentencing. See ECF 131. The Government

requested that the Court reconsider the June 4, 2021 order and Mr. Hines, through counsel,

opposed. See ECFs 133, 135. On June 23, 2021, this Court signed a memorandum denying the

motion for reconsideration. See ECF 136.

          Mr. Hines was charged in a seven- count indictment in relation to a bank robbery which

occurred on June 7, 2003 and an attempted bank robbery which occurred on June 11, 2003. See

ECF 4, 122-2. On November 25, 2003, following a trial before this Court, Mr. Hines was

                                                   1
        Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 2 of 10



convicted of conspiracy to commit robbery, in violation of 18 U.S.C. § 371 (Count One),

attempted bank robbery, in violation of 18 U.S.C. §§ 2113(a)&(d) (Count Five), possession of a

firearm in furtherance of a “crime of violence” (specifically attempted bank robbery) in violation

of 18 U.S.C. § 924(c) (Count Six), and felon in possession of a firearm with an obliterated serial

number in violation of 18 U.S.C. § 922(g)(1). Mr. Hines was acquitted of all three counts related

to the June 7, 2003 bank robbery.

        A presentence report was prepared for Mr. Hines in preparation of his sentencing. For

the attempted bank robbery, Mr. Hines has a base offense level of 20. PSR ¶ 25. Because of his §

924(c) charge, no points were assessed for the possession of a firearm. PSR ¶ 26. However, the

presentence author found that Mr. Hines was a career offender based on three prior offenses,

resulting in an offense of 34. PSR ¶ 31. A consecutive 25 years were required pursuant to §

924(c). PSR ¶ 32. In regards to his criminal history, Mr. Hines was assessed three points for a

conviction out of the Eastern District of Virginia in 1993 for a slew of bank robberies in

Maryland, another three points for a second conviction out of the Eastern District of Virginia at

the same time as the first for a bank robbery in Virginia, and three points for storehouse breaking

in the State of Maryland in 1993. PSR ¶¶ 38, 72, 74. This resulted in a criminal history category

of IV. PSR ¶ 77. However, because he was assessed to be a career offender, his criminal history

category was found to be VI. PSR ¶ 78.

       Mr. Hines was sentenced before this court on March 31, 2004. Counsel for Mr. Hines

opposed the career offender finding, noting that the first presentence report found that his

convictions in the Eastern District of Virginia were originally listed as a single conviction, and

that the conviction was only split into the two separate cases once the circuit law found that

Maryland storehouse breaking was not a crime of violence for career offender purposes. ECF 61



                                                 2
         Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 3 of 10



at 10. Counsel argued that because the two Eastern District of Virginia cases were resolved with

one plea agreement and involved similar conduct, they were related offenses and should have

been considered a single offense pursuant to U.S.S.G. § 4A1.2(A). Id. at 34-36. After analyzing

the factors in United States v. Breckenridge, 93 F.3d 132 (4th Cir. 1996), the Court determined

that the two cases constituted two offenses and that Mr. Hines was a career offender. Id. at 53 –

55. The Court thus found calculated the guidelines at a level 34, criminal history category VI

resulting in a range of 262 to 327 months. Id. at 65. However, with the mandatory minimum

sentence required pursuant to § 924(c), the range at sentencing was 562 months to 627 months.

Id. Mr. Hines was sentenced to 202 months as to Count Five, 60 months as to Count One, 120

months as to Count Seven, and 300 months as to Count Six. Id. at 66. Except for Count Seven,

all counts were consecutive to each other, resulting in a total sentence of 562 months, or the low

end of the guidelines range. Id.

         The sentence in this case was imposed before the Supreme Court held in United States v.

Booker, 543 U.S. 220 (2005) that the sentencing guidelines were not mandatory.

   II.      A Reasonable Sentence in this Case

         In crafting a sentence, this Court should consult the guidelines, but is permitted to “tailor

the sentence in light of other statutory concerns as well” with reference to the factors outlined in

18 U.S.C. § 3553(a). United States v. Booker, 125 S. Ct. 738, 757 (2005). The core requirement

of § 3553(a) is that the Court impose a sentence sufficient, but not greater than necessary, to

comply with the purposes set forth in § 3553(a)(2). Those factors include (a) the nature and

circumstances of the offense and the history and characteristics of the defendant, (b) the kinds of

sentences available, (c) the guideline range, (d) the need to avoid unwarranted disparities, (e) the

need for restitution, and (f) the need for the sentence to reflect the following: the seriousness of



                                                   3
        Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 4 of 10



the offense; to promote respect for law and to provide just punishment for the offense; to afford

adequate deterrence; to protect the public from future crimes and to provide the defendant with

needed educational or vocational training, medical care, or other correctional treatment.

       In a case such as this one, where Mr. Hines returns to the court many years after his

original sentencing, the Supreme Court has found that it is also necessary to examine how an

individual has changed and grown during that time. See Pepper v. United States, 562 U.S. 476,

492-93 (2011) (explaining that, where a case has been remanded to the district court for

resentencing, the court should consider evidence of a defendant’s post-offense rehabilitation,

which is “clearly relevant” to the history and personal characteristics of the defendant under 18

U.S.C. § 3553(a)(1) and the selection of an appropriate sentence). In this case, Mr. Hines’s

institutional record, medical issues, and family support weigh in favor of a time-served sentence.

       A. Facts and Circumstances of the Offense

       Mr. Hines was convicted after trial of one count of conspiracy to commit bank robbery,

attempted bank robbery, and felon in possession of a firearm in relation to an attempted bank

robbery on June 11, 2003. According to the facts as laid out by the Government in the

presentence report, the Montgomery County Police Department began surveilling Mr. Hines in

June 2003. On three occasions prior to the attempted robbery, officers testified they saw Mr.

Hines and co-defendant Mr. Kendricks Gladney, driving around the First Liberty National Bank

in Oxon Hill, MD. On June 11, 2003, Mr. Hines and Mr. Gladney were arrested in the parking

lot of the bank before an attempt was made. A mask and a revolver were located in Mr. Hines’s

car. At trial, Mr. Gladney testified against Mr. Hines. Mr. Gladney claimed that he and Mr.

Hines had robbed a Farmer’s Bank in White Plains, MD, but the jury found Mr. Hines not guilty

as to that robbery.



                                                 4
        Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 5 of 10



       B. The Guidelines Calculation

       With the vacatur of the § 924(c) count, Mr. Hines guidelines are considerably lowered.

To begin, without the 300-month mandatory sentence, his guidelines level is immediately

lowered to 262 – 327 months. Further, Mr. Hines is no longer a career offender In determining

that the cases in the Eastern District of Virginia were to be considered two separate offenses,

thus qualifying Mr. Hines as a career offender, the court relied on Breckenridge, a case decided

in 1996. However, in 2007, the guidelines changed, “setting forth a more definitive test for

assessing whether prior sentences are to be counted separately.” United States v. Rooks, 596 F.3d

204, 212 (4th Cir. 2010). The modified guidelines state that if there are no intervening arrests

between the offenses “prior sentences are counted separately unless (A) the sentences resulted

from offenses contained in the same charging instrument; or (B) the sentences were imposed on

the same day.” The presentence report lists May 6, 1993 as the date of the arrest for both case

numbers 93-471 and 93-434. PSR at ¶ 38, 72. As such, there is no intervening arrest for the two

cases. In the Eastern District of Virginia case number 93- 434, Mr. Hines pled guilty on

December 3, 1993, he was sentenced on February 4, 1994, and on April 19, 1995, his sentence

was reduced pursuant to a motion from the government for a downward departure. See Exhibit 1.

In the Eastern District of Virginia case number 93-471, Mr. Hines pled guilty on December 3,

1993, he was sentenced on February 4, 1994, and on April 19, 1995, his sentence was reduced

pursuant to a motion from the government for a downward departure. See Exhibit 2. Based on

the criteria as set forward in U.S.S.G. § 4A1.2(a)(2), because there was no intervening arrest and

the sentences were imposed on the same day, the two offenses should count as a single offense.

       Because the Eastern District of Virginia offenses should be considered a single offense

under the sentencing Guidelines and because Maryland storehouse breaking is not a crime of



                                                 5
        Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 6 of 10



violence under the guidelines, Mr. Hines is not a career offender. Without a career offender

finding, the base offense level is 20. PSR at ¶ 25. Because a gun was possessed, the offense level

would increase by 5 points pursuant to § 2B3.1(b)(2)(C), resulting in a final offense level of 25.

Because the Eastern District of Virginia matters are a single offense, they only count for a total

of 3 points instead of 6. As such, with the Maryland storehouse breaking, Mr. Hines has 6

criminal history points for a criminal history category of III. As such, his guidelines range is 70 -

87 months.

       C. The History and Characteristics of the Defendant

       Mr. Hines has been continuously detained in this case since June 11, 2003, a total period

of 18 years or 216 months. While he has been incarcerated, Mr. Hines has remained productive.

Mr. Hines has completed courses in conversational Spanish, small business, basic cleaning

information, and re-entry and integration. See Exhibit 3 - BOP Records.1 During the COVID-19

lockdown, Mr. Hines has begun additional, in cell programming as it is available. Additionally,

Mr. Hines has regularly worked throughout his incarceration, holding positions in unit orderly,

correctional services, safety, and laundry. Id. He has earned satisfactory work ratings from his

supervisors during his entire period of confinement. Id.

       Mr. Hines has not had a disciplinary infraction in over eight years. During this period of

incarceration, he has only had three infractions, and none since he has been transferred to a

medium facility. A fellow prisoner wrote a letter in support of Mr. Hines. See Exhibit 4 – Letter

from Jerome Britton. Jerome Britton describes Mr. Hines as serving as a mentor to him for the




1
 Counsel is including the BOP records from 2019. Counsel has ordered the updated records but
has not received them as of the date of this filing.
                                                  6
          Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 7 of 10



past three years. He describes Mr. Hines as someone who has a strong work ethic, who does

work even when it is not required of him, and as leading other prisoners by example.

         Mr. Hines is now 52 years old and suffers from hypertension, as well as pulmonary

embolism.2 While incarcerated, he contracted COVID-19. Due to his pulmonary embolism and

issues with blot clots, Mr. Hines is unable at this time to take a COVID-19 vaccine. While the

vaccination of other inmates can certainly slow the spread, because Mr. Hines cannot receive the

vaccine, he is at an increased risk should he contract a dangerous variant of COVID-19.

         D. Family Support

         Throughout his incarceration, Mr. Hines has maintained strong ties with his family

members. Attached to this memorandum as Exhibit 5 are letters from family members and

friends. What is apparent throughout is that Mr. Hines has remained a supportive father despite

his incarceration and his hopes for release stem from his desire to make up for lost time with his

children.

         The first letter is from Regina Shepard, the mother of Mr. Hines’s son Tyler. Ms. Shepard

was unaware she was pregnant with Tyler until Mr. Hines had been incarcerated in this case and

feared she would be raising a fatherless son. However, Mr. Hines has done everything he can to

be a supportive father, giving Ms. Shepard weekly phone calls throughout her pregnancy and

sending her support through family and friends. Tyler is now seventeen years old and Mr. Hines

has continued to support him in the ways he can: weekly or daily phone calls, difficult

conversations, gifts when possible. Tyler is an honor roll student graduating from high school a

year early; he is a business own; he is a vegan and intensely passionate about animals and the




2
    Counsel has ordered and will provide this record upon receipt.
                                                  7
        Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 8 of 10



planet. Ms. Shepard credits Mr. Hines for passing on lessons and having conversations which

have instilled values of maturity, patience, compassion and integrity in his son Tyler.

       The second and third letters come from Yolanda Bagley-Matthews and their daughter

Taiyla Hines. Mr. Hines too remained present in his daughter Taiyla’s life despite his

incarceration, frequently calling her and sending birthday and Valentine cards. His daughter,

Taiyla, has obtained a cosmetology license, is a junior at Bowie State University majoring in

business marketing, and dreams of one day opening a salon, perhaps with her father. Taiyla

describes her father as a loving man who would give the shirt off of his back for someone who

needed it. She hopes to partner up with her dad when he comes home to help him reintegrate into

the community.

       The fourth letter is written by Mr. Hines’s son, Craig Dushay Glover Hines. Craig is now

29 years old, married and expecting his first child, and a second-year graduate student at Duke

Divinity School. He reflects on the particular hardships his father has gone through in prison,

notably grieving alone the loss of his parents and two of his siblings. Despite being only two

when his father went to prison, Craig has maintained a relationship with his father and believes

that his father has not only grown, but evolved. Craig, like his siblings, is not only excited by the

prospect of his father coming home, but is determined to help his father make the transition out

of prison.

         Counsel has been in contact with Mr. Hines’s brother, Phillip Hines, who resides in

Glendale, MD. Phillip Hines, who has worked for UPS for the past 33 years, is willing to allow

his brother to live with him once he is released. Mr. Hines’s siblings, friends, and children are all

willing and ready to welcome him back into the community and support him as he becomes a

productive member of society.



                                                  8
          Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 9 of 10



          E. Avoiding Unwarranted Disparities

          A sentence of time-served would help avoid unwarranted disparities. Mr. Hines’s co-

defendant in the case, Kendricks Gladney, who planned the bank robbery with him and who

testified against him at trial, received a total sentence of 123 months. See ECF 53. The 123-

month sentence was set to run concurrent to case RBD-03-521, in which Mr. Gladney pled guilty

to the distribution of crack cocaine. Mr. Gladney was released from the Bureau of Prisons on

January 31, 2012. While counsel recognizes that Mr. Gladney should receive credit for his

cooperation with the Government both in the present case and in his crack distribution case, a

sentence for Mr. Hines that is more than double that received by Mr. Gladney would create an

unwarranted disparity.

          A sentence of time-served is also more in line for what similarly situated defendants in

this District would receive today. For example, in May 2021, Judge Russell sentenced a

defendant who committed nine bank robberies and attempted robberies while he was on

supervised release for federal bank robbery charges to 150 months in federal prison. See United

States v. Fletcher Dorsett, Crim No. GLR-19-546, ECF Nos. 27, 39 (D. Md.). The defendant in

that case had passed notes claiming to have a gun to tellers at nine different banks.

   III.      Conclusion

          Mr. Hines has been continuously incarcerated in relation to these charges since June 11,

2003, a total period 18 years or 216 months. With good time credit, his time is closer to 244

months. This is a sentence which is three times greater than the now applicable guidelines range.

For the reasons stated supra, a sentence of time-served is sufficient but not greater than

necessary to fulfil the goals of sentencing.




                                                   9
       Case 8:03-cr-00280-RDB Document 138 Filed 06/24/21 Page 10 of 10



                                                 Respectfully submitted,


                                                 _____________/s/_________________
                                                 Gary E. Proctor (Bar No. 27936)
                                                 Jennifer E. Smith (Bar No. 20767)
                                                 The Law Offices of Gary E. Proctor, LLC
                                                 8 E. Mulberry Street
                                                 Baltimore, Maryland 21202
                                                 (410) 444-1500 (tel.)
                                                 (443) 836-9162 (fac.)

                                                 Attorneys for Defendant.




                                CERTIFICATE OF SERVICE

      I hereby certify that on this day, June 24, 2021, a copy of the foregoing was served on

Government counsel via email.



                                                        ______/s/________________
                                                        JENNIFER E. SMITH




                                            10
